Case 19-13770-MAM Doc68 Filed 07/17/19 Pageiof5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www.flisb.uscourts.gov

In re: Case No.: 19-13770-MAM
EAGLE ARTS ACADEMY, INC.

Debtor.

 

NOTICE TO CLERK OF FILING ORIGINAL
RETURN OF NON- SERVICE

MICHAEL R. BAKST, Trustee in Bankruptcy for Eagle Arts Academy, Inc., by and
through his undersigned attorneys, files this Notice to Clerk of Filing Original Return of Non-Service
on Annette M. Iraola, as Registered Agent/ Mgr, of Wellington School Property LLC of the Rule
2004 Examination Duces Tecum, Production of Documents and Exhibit A, Notice of Intent to
Serve Subpoena.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to practice
in this Court set forth in Local Rule 2090-1(A).

I HEREBY CERTIFY that a true copy of the Notice to Clerk of Filing Original Return of
Non-Service on Annette M. Iraola, as Registered Agent/ Mgr, of Wellington School Property LLC
of the Rule 2004 Examination Duces Tecum, Production of Documents and Exhibit A, Notice of

Intent to Serve Subpoena and served simultaneously upon the Court’s docketing thereof on all parties

40624251.1
Case 19-13770-MAM Docé68 Filed 07/17/19 Page 2of5

registered to receive Notices of Electronic Filing in this proceeding, this 17 day of July, 2019.

GREENSPOON MARDER LLP

/s/ MICHAEL R. BAKST

 

MICHAEL R. BAKST, ESQ
Attorneys for Trustee

Florida Bar No.: 866377

525 Okeechobee Blvd., Suite 900
West Palm Beach FL 33401
Telephone: (561) 838-4523

Facsimile: (561) 514-3423

29511-0514 emb

Electronic Mail Notice List

Michael R Bakst _efilemrb@gmlaw.com,
ecf.alert+Bakst@titlexi.com;efileul 084@gmlaw.com;efileul 086@gmlaw.com;efileu386
@gmlaw.com

Michael R. Bakst — efileul1094@gmlaw.com,
ecf.alert+bakst@titlexi.com;efileul 092@gmlaw.com;efileu2170@gmlaw.com;efileu386
@gmlaw.com

Rilyn A Carnahan __rilyn.carnahan@gmlaw.com,
efileul092@gmlaw.com;efileul089@gmlaw.com;melissa.bird@gmlaw.com;efileu1 435
@gmlaw.com;efileul 094@gmlaw.com;efileul 093 @gmlaw.com;gregory.stolzberg@gml
aw.com;efileu2299@gmlaw.com

Charles] Cohen ccohen@furrcohen.com,
rrivera@furrcohen.com;atty_furrcohen@bluestylus.com;ititus@furrcohen.com;wschnapp-
@furrcohen.com

Adam D Farber afarber@adamfarberlaw.com,
elise@adamfarberlaw.com,adamfarberlaw@gmail.com,583 1893420@filings.docketbird.c
om;farberar77622@notify.bestcase.com

Ned R Nashban NNashban@baritzcolman.com, service@baritzcolman.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

David Neal Stern dnstern@fwblaw.net,
mkassower@fwblaw.net;rbyrnes@fwblaw.net;davidnstern@gmail.com

40624251.1
Case 19-13770-MAM Doc 68

Manual Notice List

William J Berger

Weiss, Handler & Cornwell, P.A.
2255 Glades Rd #218

Boca Raton, FL 33431

Soneet Kapila
1000 S Federal Hwy #200
Fort Lauderdale, FL 33316

Annette M. Iraola

Registered Agent/Mer.
Wellington School Property LLC
6457 Sunset Drive

Miami, Fl 3314

40624251.1

Filed 07/17/19 Page 3o0f5
Case 19-13770-MAM Doc68 Filed 07/17/19 Page 4of5

RETURN OF NON-SERVICE

UNITED STATES BANKRUPTCY COURT
Southern District of Florida

Case Number: 19-13770-MAM

VS.

Debtor:
IN RE: EAGLE ARTS ACADEMY, INC.,

For:

Michael Bakst, Esq. Trustee
GREENSPOON MARDER, P.A.
Cityplace Tower

525 Okeechobee Blvd, Suite 900
West Palm Beach, FL 33401

Received by SIGNED, SEALED & DELIVERED INC. on the 26th day of June, 2019 at 3:16 pm to be served
on ANNETTE M IRAOLA, REGISTERED AGENT/MANAGER., WELLINGTON SCHOOL PROPERTY LLC,
6457 SUNSET DRIVE, MIAMI, FL 33143.

|, RAMON ALMONTE, do hereby affirm that on the 15th day of July, 2019 at 6:55 pm, I:

NON-SERVED the SUBPOENA FOR RULE 2004 EXAMINATION AND PRODUCTION OF

DOCUMENTS and EXHIBIT A; NOTICE OF INTENT TO SERVE SUBPOENA; NOTICE OF RULE 2004
EXAMINATION DUCES TECUM and EXHIBIT A; ATTACHED $134.60 WITNESS FEE CHECK Read
the comments below for further details.

Additional Information pertaining to this Service:

7/2/2019 1:00 pm Attempted service. This is a residence. No answer and no contact made. No vehicles
observed.

7/6/2019 10:00 am Attempted service. No answer at the door and no contact made. No vehicles
observed.

7/10/2019 7:00 pm Attempted service. No answer at the door and no contact made. There was a Ford
Focus parked outside, TAG: Y42 KNL. Waited several minutes, but no one came to the door.

7/13/2019 9:35 am Attempted service. No answer at the door and no contact made. No vehicles parked
outside.

7/15/2019 6:55 pm Attempted service. No answer the door and no contact made. No activity inside. No
lights. No information from neighbors.

QUITO
Case 19-13770-MAM Docé68 Filed 07/17/19 Page5of5

RETURN OF NON-SERVICE For 19-13770-MAM

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server
in good standing in the judicial circuit in which the process was served. UNDER PENALTY OF PERJURY, |
declare that | have read the foregoing proof of service and that the facts stated in it are true.(F.S.92.525) NO
NOTARY REQUIRED PURSUANT TO F.S.92.525S).

 

RAMON ALMONTE
Process Server 1790

SIGNED, SEALED & DELIVERED INC.
P.O. Box 15255

West Paim Beach, FL 33416

(561) 655-0205

Our Job Serial Number: SSD-2019000858

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8. 1c
